Citation Nr: 0905516	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for the service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active military service from December 1970 to 
July 1972.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from July 2004 RO rating decision.  

A March 2005 Decision Review Officer (DRO) decision, 
increased to 20 percent the service-connected bilateral 
hearing loss disability rating, effective on March 19, 2004, 
the date of the claim for increase.  

Inasmuch as a rating higher than 20 percent for the service-
connected bilateral hearing loss is available, and inasmuch 
as a claimant is presumed to be seeking maximum available 
benefit for a given disability, the claim for higher ratings, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case the Veteran's last VA audiological examination 
was in March 2007. This examination stated that specific 
thresholds could not be obtained and the results were 
therefore inadequate for rating.  This result was reached in 
the May 2004 and December 2005 VA audiological examinations.  

The examiner stated in the May 2004 evaluation that possibly 
a different audiologist should be used, however she was the 
examiner used on the two most recent examinations.  

The Board notes that a February 2005 VA audiological 
examination obtained adequate results for testing.  This 
examination was administered by a different examiner than the 
other three examinations.  

The Board finds that the May 2004, December 2005, and March 
2007 audiological evaluations do not provide an adequate 
basis upon which the Board can decide the Veteran's claim.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Glover v. 
West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA audiological evaluation in order to determine the 
current severity of his service-connected bilateral hearing 
loss.  The Board notes, if possible, the examiner used to 
evaluate the Veteran should be a different examiner than the 
one who performed the May 2004, December 2005, and March 2007 
VA audiological examinations.

The Veteran is hereby advised that a failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In compliance with the recent decision of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the RO should notify the 
Veteran that: (1) to substantiate such a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life; (2) if the diagnostic code under 
which he is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
him demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to him; (3) he must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that he may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition, the RO should undertake any other development 
and/or notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran should be informed that he may 
submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman v. Nicholson 
and Vazquez-Flores v. Peake, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them and describe 
further action to be taken.  

3.  The RO should schedule the Veteran 
for a VA audiological examination to 
determine the current severity of the 
service-connected bilateral hearing loss.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

If possible the examiner used to evaluate 
the Veteran should be a different 
examiner than the one who performed the 
May 2004, December 2005, and March 2007 
VA audiological examinations.  The 
examiner's findings must be stated in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

4.  To help avoid future remand, the RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a 
Supplemental State of the Case (SSOC) and 
afford them with an appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

 
